ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

PER CURIAM: *
This court previously denied Dada’s petition for review. Dada v. Gonzales, 207 Fed.Appx. 425 (5th Cir.2006), cert. grant*982ed, Dada v. Keisler, — U.S. —, 128 S.Ct. 86, 168 L.Ed.2d 805 (2007). The Supreme Court of the United States reversed and remanded the case for further consideration. Dada v. Mukasey, — U.S. —, 128 S.Ct. 2307, 171 L.Ed.2d 178 (2008). At this court’s request, the parties filed supplemental letter briefs, in which they agree that the case should be remanded to the Board of Immigration Appeals. Accordingly, the petition for review is GRANTED, and the case is REMANDED to the Board of Immigration Appeals for further proceedings in the light of the Supreme Court’s opinion.
REMANDED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.